Citation Nr: 0419283	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  00-07 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was previously 
remanded for additional development in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record indicates the veteran has not 
been adequately notified of the VCAA as it applies to his 
present appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability and indicates the claimed disability or symptoms 
may be associated with an event, injury, or disease during 
active service.  

In this case, the veteran contends his present back disorder 
includes a component of disability as a result of lower 
extremity injuries incurred during active service.  Although 
private medical records document a low back injury in 
December 1998, he claims those records also evidence a pre-
existing back disorder that had developed as a result of the 
injuries in service.  He further asserts that his back 
disorder has been aggravated by his service-connected 
disabilities.  

VA medical records show the veteran underwent a compensation 
and pension examination pertinent to the issue on appeal in 
September 2001.  The examiner noted diagnoses of right and 
left knee degenerative joint disease and low back pain with 
degenerative disc disease at L5-S1 and some radicular-type 
symptoms.  It was the examiner's opinion that the veteran's 
low back pain and left knee disorder were, at least in part, 
related to the right knee injury sustained during active 
service and that, at least in part, his back pain developed 
as a result of an abnormal gait.  In a January 2002 addendum 
the examiner stated, in essence, that the prior opinion had 
been provided without the benefit of a review of the other 
medical evidence of record and that a review of those records 
revealed no evidence of a long-standing gait abnormality.  
The examiner, however, stated it was difficult to say for 
sure the extent to which any of these disorders were 
interrelated.  As an opinion concerning whether his present 
back disorder was aggravated by a service-connected 
disability has not been adequately addressed by VA 
examination, the Board finds additional development is 
required prior to appellate review.

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be considered service connected.  38 C.F.R. § 3.310 
(2003).  When aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected disorder, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim.  The RO should re-
adjudicate any issue for which VCAA 
notice was provided subsequent to an 
initial adjudication.

2.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to whether he has a back disability 
that is related to his service-connected 
right knee disabilities, residuals of 
right medial meniscectomy rated 10 
percent disabling and degenerative joint 
disease of the right knee, also rated 10 
percent disabling.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner should elicit 
a history from the veteran regarding his 
right knee and back disabilities.  The 
examiner should offer opinions as to (a) 
whether it is as likely as not that the 
veteran had a back disorder prior to the 
December 1998 low back injury and, if so, 
whether the pre-existing back disorder 
was due to the service-connected right 
knee disability; and (b) whether it is as 
likely as not that a present back 
disorder was or is aggravated by a 
service-connected right knee disability 
and, if so, to provide an estimate as to 
the incremental increase in low back 
disability which is due to the 
aggravation.  Additional tests or studies 
should be performed as necessary for an 
adequate opinion.  The examiner should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


